Citation Nr: 1223290	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dementia, anxiety disorder, chronic pain syndrome and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1984 and from January 1987 to January 1990.  Additionally he had periods of reserve duty from September 1984 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In October 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.  

The issue was remanded by the Board in December 2010.  Following its completion of the Board's requested actions, the Appeals Management Center (AMC) in Washington, D.C. continued the denial of the Veteran's claim for service connection as reflected in an April 2011 Supplemental Statement of the Case (SSOC).  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

The central inquiry before the Board is whether the Veteran has a psychiatric disorder that was:

1. Caused by an alleged in-service sexual assault, and/or;
2. Caused by his already service-connected disorders.

A remand is required for clarification from a VA physician who conducted a November 2010 mental disorders examination. 38 C.F.R. § 4.2 (providing in substance that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). This review must be conducted with a review of the claims folder including the Virtual VA paperless claims processing system (Virtual VA). 

Claimed In-Service Sexual Assault as Causative of Psychiatric Disorder

The Board is requesting that the November 2010 medical examiner (or, if unavailable another qualified examiner with review of the evidence), express an opinion as to whether the claimed in-service sexual assault occurred. 

As a general matter, the law requires that in order for service connection to be granted, there must be (1) evidence of an injury in military service or a disease that began in or was made worse during military service or one which would qualify for presumptive service connection; (2) competent evidence of a current physical or mental disability; and, (3) competent evidence of a relationship between the veteran's current disability and the in-service event)). Pond v. West, 12 Vet. App. 341 (1999).

However, when a claimant seeks service connection for PTSD, based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Stated alternatively, corroboration of the claimed sexual assault dated contemporaneously with the incident is not required to substantiate the incident. Instead, examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5). Under this regulation, VA may submit any evidence it receives to a mental health professional for an opinion as to whether a personal assault occurred. Stated otherwise, in a claim of service connection for a psychiatric disorder that is alleged to have been caused by a personal sexual assault, the absence of historical validation of the in-service incident is not necessarily fatal to the claim. Rather, a VA mental health care provider may express an opinion as to whether, given all evidence of record, the claimed in-service assault occurred.
 
The post-service psychiatric treatment records include treatment for PTSD due to in-service sexual assault.  On VA mental disorder examination in November 2010, after taking the Veteran's pre-military, military and post-military psychosocial and medical histories, providing a thorough mental status evaluation and review of the evidence of record including the reported stressors, the VA psychiatrist diagnosed the Veteran with, among other things, dysthymia and PTSD.  The psychiatrist observed that the PTSD may be the primary issue, with depression and substance abuse as sequella of this based on interviewing the Veteran and reviewing the record.  The psychiatrist concluded that the Veteran's depression is largely the result of apparent PTSD from military sexual trauma, "by his report and not independently validated historically." (Italics added).  

This medical opinion is inadequate for VA rating purposes because it did not contain an opinion as to whether or not the examiner assessed the Veteran as having sustained a personal assault in service as he has alleged, regardless of corroborating evidence, as is required under 38 C.F.R. § 3.304(f)(5).  


Psychiatric Disorders Claimed as Caused by Presently Service-Connected Disorders

The Veteran contends that he currently experiences chronic pain syndrome and depression related to his current service-connected left shoulder and foot disabilities.  He testified at his October 2008 DRO hearing that he experiences depressive episodes due to his service-connected shoulder disability, which causes him to cry inappropriately for no reason.  

In December 2008 the Veteran underwent a VA mental disorders examination, during and was diagnosed with alcohol dependence, early full remission, depressive disorder not otherwise specified, and personality disorder, not otherwise specified by medical records.  The examiner indicated that the Veteran's psychosocial stressors were his occupational problems.  The examiner opined that the Veteran's symptoms and the impact on his functioning are not due to service-connected conditions, and that these conditions do not have a measurable impact on his substance abuse and psychiatric symptoms.  This opinion is inadequate as the examiner failed to provide an explanation as to why his service-connected conditions are unrelated to his psychiatric symptoms.  

During the November 2010 VA mental disorders examination, the examiner observed that throughout the record there was no evidence of complaints of pain in relation to reports of depressed mood, although the Veteran reported that he lives with pain on a daily basis that has resulted in alcoholic and  drug abuse relapses.  The Veteran was diagnosed with alcohol and cocaine dependence, mood disorder due to substance intoxication and withdrawal, dysthymia and PTSD.  

The examiner opined that the residuals of the left clavicular fracture/ bursitis/tendonitis and chronic pain syndrome and residuals from fracture of the fifth toe, left foot, have resulted in an inability to obtain and manage the work that the Veteran is trained to do.  The examiner noted that this inability to work substantially contributes to the Veteran's depression, and concluded that depression is partially the result of the Veteran's pain and physical residuals.  

However, the examiner noted that it would be mere speculation to provide an estimate as to the extent of the contribution of these physical residuals to the depression, although it was the examiner's clinical opinion that the contribution was less than 50 percent.  The examiner based this opinion on a review of medical records, clinical interview, and professional medical expertise in the diagnosis and treatment of adult mental illness. This characterization of the relationship between the psychiatric disorder and the service-connected disabilities does not address the relevant provisions regarding aggravation provided in 38 C.F.R. § 3.310.  

Further VA examination and opinion is required to determine the etiology of any of any current psychiatric disorder to include PTSD on the basis of in-service incurrence, and of any chronic pain disorder and/or depression on the basis of aggravation by service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.304(f)(5) (PTSD based on in-service personal assault); 38 C.F.R. § 3.310 (secondary service connection); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (re: secondary service connection); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold).  

Accordingly, the case is REMANDED for the following action:

1. In accordance with 38 C.F.R. § 4.2, the RO/AMC must return the claims file to the November 2010 VA psychiatrist and cause the examiner to express and opinion as to whether the claimed in-service assault as alleged by the Veteran occurred. 

If the November 2010 examiner is unavailable,  the file must be provided to another physician of suitable background and experience and the RO/AMC must schedule the Veteran for another VA examination and clarification opinion as to whether or not the examiner believes the Veteran sustained a personal assault in service, and if so, if the Veteran currently has psychiatric disability due to such an assault, and to determine whether the Veteran has chronic pain disorder and/or depression that is related to service or to any service-connected disability.

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

(c) The examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiners must so state, with a fully reasoned explanation for any such finding.  HOWEVER, AS TO THE PTSD CLAIM BASED ON PERSONAL ASSAULT, THE EXAMINER MUST BE ADVISED THAT ACTUAL CORROBORATION (EVIDENTIARY SUPPORT) OF THE CLAIMED PERSONAL ASSAULT (E.G., BY WAY OF CONTEMPORANEOUS POLICE REPORTS, MILITARY DISCIPLINARY PROCEEDINGS, ETC.) IS NOT DETERMINATIVE AS TO THE QUESTION OF WHETHER THE ASSUAULT OCCURRED.  THE BOARD IS REQUESTING THAT THE EXAMINER PROVIDE AN OPINION AS TO WHETHER HE OR SHE BELIEVES THAT THE VETERAN SUSTAINED PERSONAL ASSAULTS IN SERVICE AS HE HAS ALLEGED-EVEN WITHOUT CORROBORATION OF THE RECORD.  

(d) FOR THE PURPOSES OF THIS EXAMINATION THE EXAMINER MUST BE, AND IS HERE ADVISED THAT THE VETERAN WAS PRESUMED TO HAVE BEEN IN SOUND MENTAL AND PHYSICAL CONDITION AT THE TIME HE WAS ACCEPTED FOR ACTIVE MILITARY SERVICE. 

(e) For the acquired psychiatric disorder to include PTSD based on personal assault claim, the examiner must provide a medical opinion answering the following questions:

(i) Are the Veteran's reports of a decline in performance, behavioral changes, substance abuse treatment, and any changes in duty assignment in service reflective of an in-service sexual assault occurring?  Are post-service treatment records showing treatment for various psychiatric disorders reflective of an in-service sexual assault?

(ii) BASED ON ALL EVIDENCE OF RECORD if you opine that the Veteran sustained sexual assault during service, does the Veteran have PTSD related to the in-service sexual assault?  

(iii) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active or is related to an incident of service?  

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

* He contends that while stationed in Germany in approximately 1981 he was drugged and anally sodomized by one officer in his unit while being watched by another officer from another unit.  He has provided varying accounts of how he was drugged; at times reporting that he was coerced into taking "white pills" and at times reporting that he drank a beer that he later suspected contained drugs.  At times, the Veteran reported that he was awake during the attack, at times he described waking up in the middle of the attack, and at times he described being asleep during the attack and waking up feeling sore.  

* He has at times denied undergoing any medical treatment after his rape, but has reported that he had to walk around with three pairs of underwear on because he experienced anal bleeding for approximately two weeks after the assault occurred.  

* As a result of this alleged stressor, he maintains that his performance level deteriorated during his first period of service, that he was often too afraid to leave his barracks and that he requested a transfer to a new station within weeks of the incident.  He also reports that within two months of the incident he was transferred out of that battalion (181st Transportation Battalion, 21st Support  Command in Manheim Germany), and went on to drive for a group commander.  

* He indicates that his previous supervisor, a "[redacted]" told him in 1987 that his assailant was ultimately punished with a bad conduct discharge.  He also reports that a "Command Sergeant Major [redacted]" from the "Seventh Army Training Command" referred him to counseling and that he had two sessions of counseling in service in Grafenveer, Germany.  He maintains that he told the Sergeant Major that the sessions were a waste of his time because he felt like they were a character assassination of his family.  

* He reports that he developed substance abuse problems as a result of the assault since his discharge from service, and at times denied abusing drugs or alcohol prior to this incident.  He indicates that upon his returned to the U.S. in October 1992, he sought psychiatric treatment for a substance abuse problem in 1993.  However, a June 2003 VA domiciliary progress note reveals he reported that when he was in the military he had a substance abuse problem, and that he had 7 years of sobriety in 1994 in Togus, Maine.  

* He also described using cocaine with his father when he was 15.  Another June 2003 VA treatment record reflects he reported that he started drinking at the age of 12 and experimented with street drugs in the late 1980's.  He acknowledged that he was a binge drinker and explained that it was the culture to drink where he was stationed in Germany from 1980 to 1992.  A January 2010 VA Vocational Rehabilitation Note shows that he reported his alcohol abuse began in 1983 when he began dating a bartender.  

* An August 2010 psychology note indicates that he reported that he drank sparingly until the age of 23, which was a few years after the in-service incident, and that since then he has drank heavily and describes himself as a "walking bundle of fear." A December 2010 VA mental health/substance abuse/psychosocial assessment report indicates that he gave a history of starting to drink at age 22 and starting to abuse cocaine at age 40.  

(v) Service treatment records (STRs) dated from September 1980 to September 1984, and treatment and personnel records from his period of service with the Massachusetts National Guard dated from October 1984 to January 1987 are unavailable for review.  However, the Report of Medical Examination for the purpose of enlistment, dated in April 1980, shows normal physical and mental findings, and a determination that the Veteran did not have disqualifying defects.  

A November 1986 pre-screen medical form and a Report of Medical History from the second period of service, show the Veteran acknowledged using marijuana.  STRs dated in 1988, reflect treatment in July, November and December for substance abuse in the Alcohol and Drug Abuse Prevention and Control Program.  

(vi) Service personnel records (SPRs) document that the Veteran received numerous commendations such as the Driver and Mechanics Badge with Bar for 8000 accident/incident free miles of military vehicle operation from April 1981 to December 1982; and an Army Commendation Medal for meritorious service from May 1982 to September 1984.  

A Service School Academic Evaluation report, dated in June 1982, reveals that the Veteran achieved course standards, and that he completed his trainer's workshop with the 7th Signal Brigade Non-commissioned Officers Academy.  In August 1983, the Veteran took an oath of extension of enlistment, and voluntarily extended his three year enlistment.  

An Enlisted Evaluation Report for the period spanning from September 1983 to November 1983, reflects that the Veteran received nearly perfect scores on his Evaluation of Professionalism and Performance, and that he was described as a fine soldier who demonstrated excellent potential to develop into a superlative leader.  The evaluator recommended him for a promotion to squad leader in a Transportation Company for at least 12 months for troop experience, and thereafter, to be selected for attendance to Drill Sergeant School.  Also in September 1983, the Veteran was promoted from Specialist 4 to Specialist 5.  

A November 1986 Statement for Enlistment Certificate of Specified Prior Service Qualifications reflects that the Veteran did not accrue more than 15 days time lost, if any, during his last period of active military service; did not receive one or more, if any, convictions by summary special or general courts-martial during his last period of active military service; and was not denied reenlistment at the time of his last separation from active military service under the qualitative screening process.  An accompanying Statement for Enlistment U.S. Army Enlistment Options shows that the Veteran personally chose to authorize that his first assignment for his second period of active duty was for Europe for 24 months.  

(vii)  Since 1994, VA and private treatment records show that the Veteran has been variously diagnosed with the following psychiatric disorders-alcohol dependence; cocaine abuse; polysubstance abuse; dysthymic disorder; substance induced mood disorder; narcissistic personality disorder; mixed personality disorder; probably borderline personality disorder; cluster B personality disorder; adjustment disorder with depressed mood; PTSD related to military sexual trauma and childhood sexual, physical and verbal abuse; depression; and anxiety disorder not otherwise specified.   Dementia has not been diagnosed.  These records reveal that he has had ongoing treatment in VA PTSD programs and in domiciliary programs, and has received inpatient treatment at numerous VA medical facilities around the country.  

(f) The examiner is advised that by law service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  Providing an opinion that addresses the relationship between Veteran's substance abuse disorders and his military service is unnecessary.  

(g) The examiner must then state the diagnosis for any additional acquired psychiatric disorders including chronic pain syndrome and depression.  

 (h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete explanation for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

All clinical findings should be reported in detail.  IF THE REVIEWER IS UNABLE TO STATE AN OPINION WITHOUT RESORTING TO SPECULATION, HE OR SHE MUST SO INDICATE.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  \

2.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

3.  The RO/AMC must then readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD dementia, anxiety disorder, chronic pain syndrome and depression, to include as secondary to the service-connected left shoulder and foot disabilities, including consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished an SSOC with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The purpose of this remand is to assist the Veteran with the substantive development of his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD dementia, anxiety disorder, chronic pain syndrome and depression, to include as secondary to the service-connected left shoulder and foot disabilities.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


